t c memo united_states tax_court everett associates inc petitioner v commissioner of internal revenue respondent docket no 26685-07l filed date donald f payne an officer for petitioner james a whitten for respondent memorandum findings_of_fact and opinion goeke judge pursuant to sec_6330 petitioner seeks review of a notice_of_determination sustaining respondent’s proposed levy respondent’ sec_1unless otherwise indicated all section references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure collection activity stems from alleged deficiencies in petitioner’s employment_taxes petitioner challenges the propriety of respondent’s collection actions by asserting primarily that respondent received and retained a portion of a cash distribution in violation of the express terms of petitioner’s chapter bankruptcy plan the improperly collected portion of the cash distribution petitioner submits should be refunded petitioner also contests the underlying tax_liabilities including all assessments of penalties and interest for two periods listed on the notice_of_determination form employer’s quarterly federal tax_return for the quarter ended date and form_940 employer’s annual federal unemployment futa_tax return for the year ended date and one tax period not listed on the notice_of_determination form for the quarter ended date findings_of_fact some of the facts have been stipulated and those facts are incorporated herein by reference petitioner is a corporation with its principal_place_of_business in california petitioner filed a voluntary petition for relief under chapter of the 2for convenience we use the term employment_tax to refer to taxes under the federal_insurance_contributions_act fica secs the federal_unemployment_tax_act futa secs and federal_income_tax withholding secs and united_states bankruptcy code3 on date in the bankruptcy court for the northern district of california bankruptcy court respondent subsequently filed a proof_of_claim which included a secured claim of dollar_figure an unsecured priority claim priority claim of dollar_figure and an unsecured general claim of dollar_figure the composition of the secured and priority claims was as follows claim secured priority type of tax period ending tax due penalty to bankruptcy petition date interest to bankruptcy petition date total wt- fica form_941 futa form_940 wt- fica form_941 wt- fica form_941 wt- fica form_941 futa form_940 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - - dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the general unsecured claim consisted of penalties including interest thereon as of the petition date on respondent’s unsecured priority claims 3most of the references to the bankruptcy code refer to the provisions of u s c as in effect during the pendency of petitioner’s bankruptcy case as part of its bankruptcy case petitioner developed a chapter plan bankruptcy plan or plan which was confirmed on date the bankruptcy plan generally provided for the liquidation of some of petitioner’s assets nonetheless the plan also contemplated that petitioner would continue its business and use its gross_receipts to satisfy certain creditors’ claims pursuant to article dollar_figure of the plan petitioner would sell an unimproved lot located in santa rosa california santa rosa lot and use the proceeds to satisfy the claims of the secured creditors with liens on the property article dollar_figure of the plan further provides that respondent’s secured claim would be paid in full together with interest as provided by law similarly article dollar_figure of petitioner’s plan provides that priority claims would be paid in full and in the order of priority set forth in u s c sec_507 following the liquidation of certain assets article dollar_figure of the plan also discharges petitioner from debts on confirmation the plan expressly provides that the bankruptcy court retained jurisdiction to determine objections to claims brought by the debtor or any other party in interest the effective date of the plan was defined a sec_30 days following confirmation which was date petitioner filed an application_for entry of final order with the bankruptcy court on date the bankruptcy court approved the application the following day and petitioner’s bankruptcy case was closed on date during the pendency of its bankruptcy case petitioner did not object to nor move to value respondent’s proof_of_claim since the close of its bankruptcy case petitioner has not moved to reopen the case nor filed any_action to recover money respondent received from the sale of property pursuant to the bankruptcy plan petitioner submits the sale of the lot was diligently pursued but delayed several times because of circumstances beyond its control as asserted by petitioner the santa rosa lot was originally to be sold for a negotiated price of dollar_figure when that sale did not materialize petitioner allegedly received two subsequent bids for the lot of dollar_figure and dollar_figure these purported bids never resulted in a completed sale eventually the holder of the senior note and deed of trust4 on the lot ona roth used powers pursuant to the deed_of_trust to cause a trustee’s sale of the property at the foreclosure sale in date the lot was sold for over dollar_figure as a result of the date sale ms roth had her secured claim paid in full the remainder of the sale proceeds dollar_figure was thereafter delivered 4respondent held a junior lien on the property throughout the period at issue to respondent on date respondent applied dollar_figure to the tax period for the quarter ended date a secured tax period and dollar_figure to the tax period for the quarter ended date an unsecured tax period respondent asserts that at some point before date petitioner defaulted on its bankruptcy plan on date respondent issued a letter final notice_of_intent_to_levy and notice of your right to a hearing nil to petitioner advising that respondent intended to levy and collect the following unpaid tax_liabilities period ending form balance due as of total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner timely requested a hearing with respondent on date in its request petitioner argued that respondent should abate penalties for failure to use the electronic_federal_tax_payment_system eftps and failure to timely make federal tax deposits petitioner also generally contested interest assessments on respondent’s claims in addition petitioner asserted that respondent collected more proceeds from the sale of the santa rosa lot than allowed pursuant to petitioner’s bankruptcy plan petitioner actively participated in its collection_due_process_hearing cdp hearing after a period of correspondence respondent abated the following penalties form period ending penalty abated failure to pay failure to pay amount dollar_figure dollar_figure failure to deposit dollar_figure failure to deposit dollar_figure failure to deposit dollar_figure failure to deposit dollar_figure on date respondent’s appeals_office issued its notice_of_determination nod to petitioner the nod listed the following tax periods and balances due 5respondent’s nod notes that net outcome which provided for the continued form_941 total period ending balance due as of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in the appeals case memorandum attached to the nod the appeals officer asserted that petitioner raised only one issue in the cdp hearing the failure of respondent to grant penalty relief the appeals officer concluded that petitioner was entitled to relief under sec_6656 and sec_6651 for certain failure to deposit and failure to pay penalties concerning the failure to pay penalties the appeals officer decided that petitioner was entitled to relief because the taxpayer was asserted sic the penalty for periods during which the taxpayer’s bankruptcy case was pending and in direct violation of the u s bankruptcy laws continued reduced balances due was not entirely as a result of the granting of penalty relief the appeals officer also determined that petitioner was not entitled to relief under sec_6330 from the proposed levy action because petitioner failed to fully participate in the collection_due_process_hearing petitioner timely filed a petition with this court on date contesting respondent’s determination to sustain the proposed levy petitioner attached respondent’s nod to the petition but specifically requested that the court review appeals’ determination for the form sec_941 for the quarters ended date a period not listed in respondent’s nod and date and form_940 for the year ended date in its petition petitioner cites several alleged errors made by respondent in his determination settlement officer was unsure of the effect of bankruptcy law as it related to application of ftp and ftd penalties the settlement officer refused to accept any additional written argument and did not therefor consider the effect of multiple interperiod transfers on the net balance claimed the irs has collected dollar_figure plus accrued interest and ftp ftd penalties for their unsecured general claim in the chapter ahead of other higher priority creditors other non-pecuniary loss penalties have been collected by lien and levy sic contra a of code 6at trial respondent’s appeals officer testified that he asked petitioner to stop sending additional letters to respondent during the cdp process this was requested because their letters were very lengthy multiple pages and they tend to focus on bankruptcy that’s not something that i can consider the settlement officer confined his final assessment only to ftp and ftd issues that showed as still outstanding amounts and was unwilling to address a credit for amounts over-collected by lien and levy and contrary to bankruptcy law the settlement officer wanted to get the case closed without addressing the above substantial issues that became evident the chapter was closed in and there is no other forum to address the overcollected amounts the tax periods listed on respondent’s proof_of_claim and those listed in the nod share only two tax periods in common--the form_941 for the quarter ended date and the form_940 for the year ended date on date respondent filed a motion to dismiss as to the employment_tax periods ended march and date and for the year ended date as moot on the grounds that the tax_liabilities for those periods had been paid in full and the proposed levy was no longer necessary on date respondent’s motion was granted this case was tried on march and in san francisco california opinion sec_6330 provides that no levy may be made on any property or right to property of a person unless the commissioner first notifies such person in writing 7following trial respondent abated interest of dollar_figure for petitioner’s date tax period because of a recognized error in his assessment of the right to a hearing before the appeals_office sec_6330 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 114_tc_604 114_tc_176 a taxpayer may contest the existence or amount of the underlying tax_liability if the taxpayer did not receive a statutory_notice_of_deficiency for the tax_liability in question or did not otherwise have an earlier opportunity to dispute the tax_liability sec_6330 see also sego v commissioner t c pincite following a hearing the appeals_office must make a determination whether the commissioner may proceed with the proposed collection action we have jurisdiction to review the appeals office’s determination sec_6330 see sec_301_6330-1 q-f3 proced admin regs the taxpayer can only ask the court to consider an issue that was properly raised in the taxpayer’s cdp hearing where the underlying tax_liability is properly at issue we review that determination de novo goza v commissioner t c pincite where the underlying tax_liability is not at issue we review the determination for an abuse_of_discretion id pincite taxpayers may prove abuse_of_discretion by showing that the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law see 129_tc_107 petitioner asserts a panoply of grievances against respondent the wide- ranging assertions can generally be channeled into three distinct categories respondent improperly assessed interest before during the pendency of and following the close of petitioner’s bankruptcy case respondent improperly assessed and collected failure to pay penalties which were discharged according to 8this court held in 123_tc_85 rev’d 439_f3d_455 8th cir that we are not limited to the administrative record in reviewing cdp determinations however under the golsen_rule we follow the law of the court_of_appeals for the ninth circuit to which this case absent a stipulation to the contrary is appealable see 54_tc_742 aff’d 445_f2d_985 10th cir that court has limited the review of the administrative determination to the administrative record administrative record rule see 568_f3d_710 9th cir our review is confined to the record at the time the commissioner’s decision was rendered aff’g tcmemo_2006_166 and aff’g and vacating decisions in related cases nonetheless under a de novo standard of review we still consider all of the relevant evidence introduced at trial see 134_tc_1 because sec_6330 requires a de novo standard of review when the underlying liability is properly in issue the administrative record rule is not applicable to such a case citing u s c sec_554 9petitioner’s corollary assertion is that respondent abused his discretion in failing to address petitioner’s request for interest relief during its sec_6330 hearing petitioner’s bankruptcy plan and respondent applied petitioner’s bankruptcy payments in contravention of petitioner’s bankruptcy plan entitling petitioner to a refund i nondetermination years the tax_court is a court of limited jurisdiction we may exercise jurisdiction only to the extent expressly authorized by congress sec_7422 see also 112_tc_1 under sec_6330 we have jurisdiction over the determination made by the appeals_office and our jurisdiction is defined by the scope of that determination 125_tc_14 petitioner’s petition includes a tax period not addressed in respondent’s notice_of_intent_to_levy nor in the notice_of_determination the tax period for the quarter ending date petitioner argues that as a result of respondent’s purportedly erroneous assessment for that period petitioner overpaid the corresponding tax_liability and the resulting credit should be applied to the balances due for the other periods validly listed on petitioner’s petition alternatively petitioner submits that the surplus payment resulting from the satisfaction of petitioner’s tax_liability for the quarter ending date was applied in contravention of petitioner’s confirmed bankruptcy plan to its tax period for the quarter ending date if petitioner is correct in either assertion it will affect respondent’s collection action for at least one period that petitioner appropriately listed on its tax_court petitiondollar_figure we have previously considered whether we have jurisdiction to conclude that a taxpayer’s liability for a determination_year in a cdp case should be reduced or eliminated by recognized overpayments from nondetermination years or remittances misapplied to nondetermination years see eg weber v commissioner t c ___ date freije v commissioner t c pincite see also 136_tc_422 holding that taxpayer was not entitled to a credit for alleged overpayment in prior years because his claims were not made within the applicable_period of limitations 116_tc_60 taxpayer was time barred from applying a credit arising from overpayments in nondetermination years to a tax_liability addressed in a notice_of_determination 10curiously if petitioner is correct in its alternate assertion its underlying tax_liability for the period ending date might be increased petitioner desires this result because it assumes that respondent would correspondingly refund the amount of the overpayment to petitioner administratively or that this court would order a refund of that payment petitioner submits that it would thereafter apply the payment in accordance with its bankruptcy plan for the benefit of creditors with higher priority claims than respondent’s in freije v commissioner t c pincite we held that our jurisdiction under sec_6330 encompasses consideration of facts and issues in nondetermination years where the facts and issues are relevant in evaluating a claim that an unpaid tax has been paid we noted that such an inquiry surely includes a claim that the ‘unpaid tax’ has in fact been satisfied by a remittance that the commissioner improperly applied elsewhere id pincite nonetheless we qualified that our consideration of nondetermination years in a cdp context extends only insofar as the tax_liability for that year may affect the appropriateness of the collection action for the determination_year id pincite our recent opinion in weber v commissioner t c at ___ slip op pincite clarified freije and similar jurisprudence concerning the propriety of nondetermination tax period review in cdp cases in weber the taxpayer asserted that a sec_6672 penalty liability a nondetermination liability had been overpaid and that the overpayment should be credited to a determination-year income_tax_liability id at ___ slip op pincite dollar_figure rejecting the taxpayer’ sec_11as a preliminary inquiry weber v commissioner t c ___ ___ slip op pincite date citing 136_tc_422 determined that the taxpayer had met the threshold requirements for refund litigation the timeliness of petitioner’s request for a credit was not addressed by either continued suggestion that this court’s jurisdiction fully extends into the consideration of facts and circumstances in nondetermination years we stated an overpayment of a sec_6672 penalty or any other liability that has been determined by the irs or a court but has not been either refunded or applied to another liability may be an available credit that under freije could be taken into account in a cdp hearing to determine whether the tax at issue remains unpaid and whether the irs can proceed with collection but a mere claim of an overpayment is not an available credit but is instead a claim for a credit and such a claim need not be resolved before the irs can proceed with collection of the liability at issue id at ___ slip op pincite emphasis supplied weber effectively stands for the proposition that only nonrefunded or not yet applied available credits arising in nondetermination years may be considered by this court in determining whether a tax_liability at issue has been reduced or eliminated until the credit has fully materialized the taxpayer merely asserts a claim for credit which is beyond the scope of our jurisdiction in a cdp case see id at ___ slip op pincite continued party respondent received dollar_figure from the sale of the santa rosa lot on date during the pendency of petitioner’s cdp hearing thereafter petitioner repeatedly claimed to respondent’s appeals officer through letters emails and oral communication that it was entitled to a credit for its alleged overpayment respondent has not disputed and we therefore assume that these exchanges constituted an adequate and timely informal refund claim see sec_6402 sec_6511 petitioner’s primary assertion that it overpaid a tax_liability for a nondetermination period resulting in a credit which should be applied to the balances due in determination periods would require this court to consider de novo the entirety of petitioner’s tax_liability for the nondetermination period weber precludes us from engaging in such an inquiry nonetheless petitioner would not be entitled to an overpayment credit for the nondetermination period at issue in any event discussed further infra however petitioner’s alternate assertion that the surplus payment resulting from the satisfaction of petitioner’s tax_liability in a nondetermination period was misapplied to a determination_period appears to appropriately fit within the jurisdictional ambit of this court established by freije accordingly we will address this contention in turn ii the underlying tax_liabilities during petitioner’s cdp hearing it did not dispute that it had failed to deduct and withhold certain employment_taxes under sec_3111 sec_3301 and sec_3402 rather petitioner asserted that respondent erroneously assessed interest and penalties related to its employment_tax liabilities which accrued before during the pendency of and following its bankruptcy case respondent in the nod granted petitioner penalty relief for some tax periods but did not address petitioner’s claims of invalid interest assessments petitioner now asks us to review both interest and penalty assessments in a cdp hearing a taxpayer may raise challenges to the existence or amount of the underlying liability for any_tax period only if the taxpayer did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the underlying liability sec_6330 the term underlying tax_liability is not defined in the code and guidance on the meaning of the term is not provided in the regulations nonetheless we have held that it is reasonable to interpret the term ‘underlying tax liability’ as a reference to the amounts that the commissioner assessed for a particular tax period 122_tc_1 generally this will consist of amounts reported due on a taxpayer’s return along with statutory interest and penalties id pincite see also fransen v commissioner tcmemo_2007_237 n accordingly it is within our jurisdiction to review respondent’s contested interest and penalty assessments iii prior opportunity to dispute the underlying tax_liability while this court now maintains general jurisdiction to review all collection determinations of the appeals_office irrespective of the type of underlying tax as noted supra we are constrained in our review to only those liabilities for which the taxpayer has neither received a notice_of_deficiency nor otherwise had a prior opportunity to dispute sec_6330 petitioner did not receive any notice_of_deficiency for its employment_tax liabilities concerning the tax periods at issue see sec_6205 anderson v commissioner tcmemo_2003_112 r espondent may assess employment_tax without providing taxpayers with a deficiency_notice or an opportunity for a prepayment forum to dispute respondent’s employment_tax determination respondent also summarily assessed additional disputed amounts of interest and 12before the enactment of the pension_protection_act of ppa pub_l_no sec_855 sec_120 stat pincite the tax_court had jurisdiction to review an appeals officer’s determinations only in those cases where the tax_court had jurisdiction over the underlying tax_liability 130_tc_44 the ppa expanded our jurisdiction to include review of the commissioner’s collection activity regardless of the type of underlying tax involved for determinations made after date ppa sec_855 129_tc_58 n the appeals_office issued the nod to petitioner on date over year after the ppa’s effective date accordingly we will review petitioner’s underlying tax_liabilities without a jurisdictional inquiry penalties against petitioner on those liabilities following the close of petitioner’s bankruptcy proceedings in the record before us therefore makes clear that petitioner never received a notice_of_deficiency for the contested tax periods however there remains the question of whether petitioner was afforded the opportunity to contest these underlying tax_liabilities federal bankruptcy courts may consider the amount or legality of taxes including penalties and interest bankruptcy code sec_505 sabath v commissioner tcmemo_2005_222 where a taxpayer has filed a bankruptcy action and the commissioner has submitted a proof_of_claim for unpaid federal tax_liabilities in that action we have held that the taxpayer has had the opportunity to dispute the liabilities for purposes of sec_6330 see 124_tc_69 sabath v commissioner tcmemo_2005_ see also bankruptcy code sec_502 a claim or interest proof of which is filed is deemed allowed unless a party in interest objects in petitioner’s bankruptcy proceeding respondent submitted a proof_of_claim including a secured claim of dollar_figure a priority claim of dollar_figure and a general unsecured claim of dollar_figure for petitioner’s unpaid employment_tax liabilities including penalties and interest petitioner represented by counsel did not file an objection to these tax_liabilities accordingly petitioner is precluded from challenging the underlying liabilities including penalties and interest as submitted by respondent in his proof_of_claim see salazar v commissioner tcmemo_2008_38 aff’d 338_fedappx_75 2d cir following the close of petitioner’s bankruptcy case on date respondent assessed additional interest and penalties on petitioner’s unpaid employment_tax liabilities arising from its date date and date quarters of those periods the june and december quarters were addressed in respondent’s notice_of_determination only the march and june quarters were addressed in petitioner’s bankruptcy case petitioner did not receive a notice_of_deficiency for any of these periods nor was it afforded the prior opportunity to contest the liabilities during its bankruptcy case as the assessments were made after the bankruptcy proceedings had closeddollar_figure accordingly we will review these assessments de novo goza v commissioner t c pincite in sum petitioner may not dispute its unpaid liabilities as submitted by respondent in his proof_of_claim our focus instead appropriately narrows to the interest and penalties which accrued on respondent’s secured and priority tax claims during the pendency of petitioner’s bankruptcy case and following the confirmation of petitioner’s bankruptcy plan 13interest that accrues on an oversecured creditor’s claim is added to the claim 107_br_803 bankr m d ga bankruptcy law affords a debtor a mechanism to object to the creditor’s claims during the pendency of its bankruptcy case see fed r bankr p nonetheless petitioner was not apprised of the rate of interest accrual on respondent’s secured claim until respondent assessed the interest following the close of petitioner’s bankruptcy case respondent did not file an amended proof_of_claim during the bankruptcy proceeding reflecting the accrual of interest on his secured claim nor did he assess additional interest during the bankruptcy proceeding cf sabath v commissioner tcmemo_2005_222 finding that the taxpayer had an opportunity to challenge the amount of interest and penalties assessed before plan confirmation further no evidence was submitted to this court regarding whether interest accrual was addressed in a bankruptcy plan confirmation hearing petitioner instead contends that it remained unaware of the extent of interest accrual until it received notice of assessment more than two years after the close of its bankruptcy case respondent has never contested this assertion accordingly we find that in this context petitioner was never afforded the opportunity to contest post-bankruptcy-petition interest accrual on respondent’s secured claim iv post-bankruptcy-petition interest on a secured claim versus an unsecured claim interest on a tax underpayment generally accrues from the last date prescribed for payment of the tax to the date the tax is paid sec_6601 however in a bankruptcy proceeding the characterization of a creditor’s prepetition claim determines whether the claim properly accrues postpetition interest see 121_f3d_1383 10th cir prepetition claims are characterized as either secured or unsecured unsecured claims are further distinguished into priority claims and general unsecured claims for a creditor to be entitled to a secured claim the claim must be secured_by a lien14 on property to which the bankrupt estate has an interest bankruptcy code sec_506 unsecured claims include those claims which are not secured_by a lien on the bankrupt estate’s property as well secured claims to the extent that the amount of the claim secured_by a lien exceeds the value of the encumbered property see id priority claims consist of unsecured claims listed in bankruptcy code sec_507 tax claims are typically afforded eighth priority 14a federal_income_tax lien includes any interest additional_amount addition_to_tax or assessable penalty together with any costs that may accrue in addition thereto sec_6321 according to the provision see bankruptcy code sec_507 all remaining claims are characterized as general unsecured claims bankruptcy creditors are entitled to postpetition interest only if their claim is oversecured bankruptcy code sec_506 489_us_235 see also 86_br_17 bankr d conn as a general_rule interest on an allowed prepetition claim other than a claim secured_by property the value of which is greater than the amount of the claim stops accruing as of the filing of the bankruptcy petition postpetition interest accrues from the date of the bankruptcy filing until the payment of the secured claim or the effective date of the reorganization plan 508_us_464 a claim is secured only to the extent of the bankrupt estate’s interest in the encumbered property bankruptcy code sec_506 claims are unsecured to the extent the value of the claim exceeds the value of the bankrupt estate’s interest in the encumbered property id bankruptcy law therefore expressly recognizes that a creditor’s claim can be bifurcated into secured and unsecured portions see 520_us_953 15before the ron pair enters inc decision bankruptcy courts within the ninth circuit repeatedly held that secured tax_liens were not entitled to postpetition interest see 81_br_55 bankr d nev 63_br_466 bankr d mont 28_br_151 bankr w d wash the value of the encumbered property is determined ‘in light of the purpose of the valuation and of the proposed disposition or use of such property’ id quoting u s c sec_506 generally such an assessment is based on the property’s fair_market_value 68_f3d_306 9th cir aff’d en_banc 96_f3d_1190 9th cir the sale price of the encumbered property in a fair arm’s-length transaction if occurring during the pendency of the bankruptcy case is usually the best means of determining its fair_market_value 875_f2d_240 9th cir evidence of other appraised values is also irrelevant because the sale price is a better indicator of the asset’s value than any estimate of value given prior to the sale see also takisake v alpine grp inc in re alpine grp inc 151_br_931 b a p 9th cir the sale price is conclusive evidence of the property’s value there remains a dispute over whether respondent’s secured claim was fully secured during the period following petitioner’s bankruptcy petition the determination of the security of respondent’s claim requires an inquiry into the proper fair_market_value of petitioner’s santa rosa lot--the property encumbered by respondent’s federal_tax_lien see collier on bankruptcy para pincite- 16th ed in order to determine the value of a secured claim the court must determine the value of the collateral securing the claim petitioner proffers that postpetition bids for the sale of the santa rosa lot validly evidence the property’s fluctuating fair_market_value and that respondent’s corresponding claim on the property should reflect such changes in value respondent counters that applicable bankruptcy rules foreclose a postbankruptcy valuation of the secured collateral by this court and that respondent’s uncontested claim in the bankruptcy proceeding serves as direct evidence that respondent’s secured claim was fully secured alternatively respondent contends that if we were to endeavor to determine the fair_market_value of the encumbered property we should focus on its disposition value we agree with respondent’s primary contention that bankruptcy rules supplemented by the provisions of petitioner’s self-structured bankruptcy plan preclude our inquiry into the fair_market_value of the encumbered property we need not address the parties’ arguments regarding its proper valuation respondent’s validly executed proof_of_claim constitutes prima facie evidence of the validity and amount of the claim fed r bankr p f see also 119_br_793 bankr d colo a proper claim timely filed stands absent objection if petitioner disagreed with the value of respondent’s proof_of_claim bankruptcy rules afforded it the opportunity to file a motion with the court and litigate the matter see fed r bankr p the obligation to file a motion to value a claim during the bankruptcy case is placed on the party desiring to reclassify the claim see 990_f2d_160 4th cir a debtor should inform the secured creditor of an intent to reclassify its claim into partially secured and partially unsecured status placing such a responsibility with the debtor is both logical and not unduly burdensome emphasis supplied if a party desiring to contest a valuation fails to do so during the pendency of the bankruptcy proceedings he is generally estopped from raising the issue at a later date 987_f2d_677 10th cir rejecting an attempt at a postbankruptcy confirmation recharacterization of a secured claim an order confirming a bankruptcy plan is binding on all parties and all questions that could have been raised pertaining to the plan are entitled to res_judicata effect 107_f3d_685 9th cir the record before us is devoid of any substantive information regarding petitioner’s bankruptcy proceedings however respondent avers that petitioner never objected to his proof_of_claim nor moved to value the claim during those proceedings petitioner has never disputed this assertion article dollar_figure of petitioner’s bankruptcy plan further provided for the retained jurisdiction of the bankruptcy court to determine the validity priority and extent of liens this afforded petitioner the option to contest the valuation of respondent’s claim until its bankruptcy case was closed on date even after the bankruptcy court’s final decree petitioner was freely permitted to reopen the case bankruptcy code sec b fed r bankr p nonetheless petitioner chose not to pursue any of these avenues to contest respondent’s proof_of_claim we will not attempt a postbankruptcy final decree valuation of respondent’s claim indeed even bankruptcy courts are reluctant to value claims following a plan confirmation see 71_br_665 bankr n d ohio t he proper time for valuation is prior to plan confirmation and not afterwards id pincite we find that before this court respondent’s proof_of_claim is dispositive evidence of its validity and amount see fed r bankr p f accordingly respondent’s secured claim was oversecured thereby validly entitling respondent to postpetition interest on his secured claim v postpetition rate of interest on respondent’s secured claim16 as noted supra sec_6601 provides that if a taxpayer fails to pay a tax imposed by the code interest shall accrue from the date that the tax payment is due until the date it is paid the rate of interest is the underpayment rate established under sec_6621 id for a large_corporate_underpayment however this rate is increased by additional percentage points sec_6621 a large_corporate_underpayment is defined as an underpayment_of_tax by a c_corporation for any taxable_period if the underpayment for such taxable_period exceeds dollar_figure sec_6621 in the case of any_tax imposed by subtitle a such as an income_tax the taxable_period is the taxable_year sec_6621 for all other 16bankruptcy code sec_511 enacted as part of the bankruptcy abuse prevention and consumer protection act of pub_l_no sec_704 sec_119 stat pincite effective in cases commenced on or after date provides a if any provision of this title requires the payment of interest on a tax claim or on an administrative expense tax or the payment of interest to enable a creditor to receive the present_value of the allowed amount of a tax claim the rate of interest shall be the rate determined under applicable nonbankruptcy law b in the case of taxes paid under a confirmed plan under this title the rate of interest shall be determined as of the calendar month in which the plan is confirmed as petitioner filed his bankruptcy petition in the section is not applicable to the case at issue underpayments of tax the taxable_period refers to the period to which the underpayment relates sec_6621 see also sec_301_6621-3 proced admin regs the taxable_period for an underpayment of fica_taxes is the calender quarter the appropriate rate_of_tax therefore depends on the taxable_period to which petitioner’s employment_taxes relate subtitle c of the code governs payment of employment_taxes sec_3111 and sec_3301 impose taxes on employers under fica pertaining to social_security and futa pertaining to unemployment respectively based on wages paid to employees similarly sec_3402 requires that employers deduct and withhold income_tax on wages paid to employees petitioner reported each of these taxes on quarterly returns and respondent has assessed the tax for each quarter separately as none of these taxes are imposed by subtitle a each of petitioner’s contested taxable quarters must be viewed in isolation when determining the applicability of a large_corporate_underpayment respondent has vacillated over the appropriate postpetition rate of interest on his secured claim noting that the initial balance of the tax due for petitioner’s date tax period was dollar_figure respondent admits that he may have initially computed and assessed interest at the large_corporate_underpayment rate nonetheless respondent now accepts the interest calculations of his insolvency expert which were performed during the pendency of this case respondent asserts that those calculations reflect an application of the general underpayment rate established under sec_6621 bankruptcy code sec_506 does not provide a specific rate of interest for secured claims arising from nonconsensual liens such as those at issue however courts have repeatedly held that the rates of interest provided by otherwise applicable statutes govern see 100_br_998 n d ill 104_br_673 bankr d n j 89_br_821 bankr s d 55_br_194 bankr n d ohio in re 28_br_503 bankr md 5_br_332 bankr e d n y accordingly we find respondent’s assessments of postpetition interest on his secured claim in accordance with the general underpayment rate of sec_6621 are valid vi postconfirmation interest and interest rate on respondent’s secured claim confirmed chapter plans bind the debtor and all creditors to the terms of the plan bankruptcy code sec a 169_br_910 bankr n d ind the plan is essentially a new and binding contract sanctioned by the court between the debtors and their pre-confirmation creditor aff’d 50_f3d_459 7th cir see also 997_f2d_581 9th cir bankruptcy plans are to be interpreted under the rules governing the interpretation of contracts article dollar_figure of petitioner’s confirmed bankruptcy plan provides that respondent’s secured claim would be paid in full together with interest as provided by law respondent contends that this provision allowed for the accrual of postconfirmation interest on his secured claim at the general underpayment rate of sec_6621 petitioner generally protests all postconfirmation accrual of interest on the claim the express terms of petitioner’s bankruptcy plan unambiguously provided that respondent’s secured claim would be paid with interest furthermore in the light of the qualifying language that interest would be paid as provided by law we find that petitioner’s bankruptcy plan contemplated interest accrual on respondent’s secured claim at the general underpayment rate of section dollar_figure accordingly we conclude that such interest assessments were valid vii interest on respondent’s priority claim both parties agree that priority tax claims do not accrue interest from the petition date through confirmation of the plan see bankruptcy code sec_506 petitioner however contests the accrual of postconfirmation interest on respondent’s priority claim respondent counters that the bankruptcy plan provides for the deferred payment of his priority claim entitling him to interest until the claim was paid in full a bankruptcy court can confirm a chapter bankruptcy plan only if the plan satisfies various statutory requirements see bankruptcy code sec one such requirement articulated in bankruptcy code sec a c is 17petitioner cites no authority to overcome the clear language of its bankruptcy plan to the extent petitioner argues that the plan is ambiguous under applicable california law where a contract is ambiguous ‘the language of the contract should be interpreted most strongly against the party who caused the uncertainty to exist ’ william m 363_f3d_999 9th cir quoting cal civ code sec consequently even if ambiguity exists within the document we interpret it against petitioner-drafter see id 18bankruptcy code sec a c provides in relevant part continued that absent agreement otherwise if the plan provides for deferred payments to a government creditor holding a priority tax claim the plan must also entitle the creditor to value as of the effective date of the plan equal to the allowed amount of such claim bankruptcy courts have almost uniformly ruled that the proper method of providing such creditors with the equivalent of the value of their claim as of the effective date of the plan is to charge interest on the claim throughout the payment period 709_f2d_647 11th cir see also 789_f2d_1283 8th cir a debtor may only defer the payment of priority tax claims if the creditor who is forced to accept the deferred continued the court shall confirm a plan only if all the following requirements are met except to the extent that the holder of a particular claim has agreed to a different treatment of such claim the plan provides that-- c with respect to a claim of a kind specified in sec_507 of this title the holder of such claim will receive on account of such claim deferred cash payments over a period not exceeding six years after the date of assessment of such claim of a value as of the effective date of the plan equal to the allowed amount of such claim payments receives interest on its claim in an amount that renders the deferred payments equivalent to the present_value of its claim section dollar_figure of petitioner’s confirmed bankruptcy plan provides that respondent’s priority tax claims are to be paid in full from the proceeds of petitioner’s assets at issue is whether that term calls for deferred payments or alternatively whether the plan should be interpreted to preclude the accrual of interest on respondent’s claim petitioner cites in re pharmadyne labs 53_br_517 bankr d n j and 157_br_117 n d ill in support of its proposition that postconfirmation interest accrual on respondent’s claim is unwarranted respondent counters by generally attempting to distinguish the present facts from those in the cases upon which petitioner relies what follows is a discussion of the cases cited by petitioner as well as 101_br_332 s d fla a case cited but not examined by respondent and 184_br_151 bankr n d fla in these latter two cases the respective courts held that the debtors’ delayed payments to priority tax creditors entitled the creditors to interest accrual on their claims pursuant to bankruptcy plan provisions providing for the payment of those claims in full consistent with these cases we find that petitioner’s bankruptcy plan contemplated deferred payments on respondent’s priority claim and that respondent was correspondingly entitled to accrue interest on his claim during the period following confirmation of petitioner’s bankruptcy plan a caselaw in in re pharmadyne labs inc b r pincite the debtor’s chapter bankruptcy plan allowed for the payment of priority tax claims to the extent there were funds available for payment following the liquidation of the debtor’s assets and the satisfaction in full of higher priority claims after payments were delayed the commissioner sought postconfirmation interest on his claims pursuant to u s c sec a c however the court cursorily dismissed the section’s applicability by finding that the plan did not provide for the deferment of payments to the i r s id pincite the court’s decision arguably embraces the premise that the absence of any express provision in a bankruptcy plan for deferred payments serves to preclude the commissioner from asserting entitlement to postconfirmation interest on his claim in white farm equip co b r pincite the debtor’s bankruptcy plan provided that certain claims would be paid the allowed amount thereof in cash on the latter of the effective date or the date upon which such claims become allowed claims the plan also explicitly restricted allowed claims from accruing interest following the petition date id pincite after the confirmation of the plan litigation ensued concerning the proper characterization of the commissioner’s claim at the conclusion of a series of appeals ending with a denial of certiorari by the supreme court the commissioner’s claim was definitively established as an allowed claim id the commissioner thereafter asserted he was entitled to postconfirmation interest on his priority claim from the confirmation date of the plan to the date when it was definitively established as an allowed claim id the district_court affirmed the lower bankruptcy court’s holding that the commissioner was not entitled to postpetition interest id pincite the court agreed with the bankruptcy court’s interpretation of the debtor’s bankruptcy plan and concluded that the plan unambiguously provided that no postconfirmation interest would be paid on the commissioner’s allowed claim id pincite the court further found that the debtor’s plan clearly did not provide for deferred cash payments but instead anticipated payments as soon as the irs’ claim became an allowed claim id the district_court also suggested that the different underlying purposes of plans of reorganization and conversely plans of liquidation might factor into an inquiry focused on discerning whether a plan implicitly directs the debtor to make deferred payments id noting that the plan at issue effected a liquidation the court stated that the purpose of making deferred payments on a priority claim is to increase cash_flow and thus increase the prospect of a successful reorganization here no such purpose exists white farm’s plan did not provide for payments over time to facilitate reorganization id this passage appears to imply that the court would more seriously consider whether a plan impliedly called for deferred payments on a priority claim if the provision providing for such payments was part of a larger bankruptcy reorganization in a similar vein the passage may be further interpreted as the court’s intimation that deferred payments and corresponding interest pursuant to u s c sec a c may be more appropriately limited to bankruptcy reorganization plans if not expressly provided for in a liquidation plan in contrast to the bankruptcy plans in the cases cited by petitioner the debtor’s reorganization plan in in re arrow air inc b r pincite provided that the commissioner’s priority tax claim would be paid in full on the effective date of the plan or as soon thereafter as feasible the plan did not expressly provide for deferred cash payments payment of the commissioner’s priority claim was delayed for months following the effective date of the plan id pincite the commissioner asserted that he was entitled to the accrual of interest on his claim during that period id pincite in reversing the lower bankruptcy court’s holding that the delayed payment was not a deferred cash payment precluding the accrual of interest on the commissioner’s priority claim the district_court focused its inquiry on whether the debtor’s plan to pay the priority claim in full constituted a guaranteed_payment in the manner provided by u s c sec a c id pincite the court construed the ambiguous wording in the plan against the debtor-drafter and found it was reasonable to interpret in full as reflecting a promise consistent with u s c sec a c to pay interest on the claim for any delay in payment id pincite in so finding the court placed the burden on the debtor-drafter to cure any ambiguities that might arise in the provisions of its bankruptcy plan id pincite in accord with this approach the court in in re collins b r pincite found that a debtor’s plan promising payment in full was ambiguous and interpreted the provision against the debtor to include postconfirmation interest on the commissioner’s priority claim the court also rejected the suggestion first espoused in white farm equip co that a liquidation plan may be construed differently from a reorganization plan with respect to the accrual of postconfirmation interest on a priority tax claim id while recognizing that the purpose of allowing deferral of payments instead of cash on confirmation may be to facilitate reorganization the court reiterated that the present_value requirement of u s c sec a c ensures that priority claimants will be compensated for the ‘time value of money’ if their payment is delayed id citing united_states v s states motor inns inc f 2d pincite noting that the primary intent of u s c sec a c is to provide the government with a future amount equal in value to an amount_paid in full upon the effective date of the plan b conclusion we are not persuaded by the cases petitioner cites we further decline to follow the reasoning of in re pharmadyne labs inc in that case the court summarily dismissed the applicability of u s c sec a c without meaningful analysis in re pharmadyne labs inc b r pincite see also in re arrow air inc b r pincite there is no citation of authority and really very little analysis in short we glean nothing of value from pharmadyne other than the government lost the issue further the court did not apply nor even consider the doctrine_of contra proferentem to construe the seemingly ambiguous plan provisions against the debtor-drafterdollar_figure courts have widely applied the doctrine when interpreting opaque bankruptcy plan provisions see eg cnty of ventura v brawders in re brawders 325_br_405 bap 9th cir harstad v first am bank in re 155_br_500 bankr d minn aff’d 39_f3d_898 8th cir cf 402_br_111 bankr e d pa questioning the liberal use of the doctrine cognizant of the questionable precedential value established by the pharmadyne opinion we conclude that it is of limited value in our present inquiry the facts of the second case upon which respondent relies white farm equip co are distinguishable on their face from those at present in white farm equip co b r pincite the debtor’s bankruptcy plan explicitly provided for payment of priority claims on a definite date the later of the effective date or the date when each claim became an allowed claim in contrast petitioner’s plan provides only that respondent’s priority claim would be paid in full following the 19the plan provision at issue in that case did not specifically address deferred payments nonetheless the plan allowed for the payment of priority tax claims to the extent there were funds available for payment following both the sale of the debtor’s assets and the satisfaction of higher priority claims see in re pharmadyne labs 53_br_517 bankr d n j this language may at least suggest the possibility of a delay in payment of the commissioner’s claim while the debtor liquidated its assets and thereafter applied the proceeds to satisfy the claims senior to those of the commissioner satisfaction of senior claims nothing in petitioner’s plan delineates a specific payment_date rather the prescribed hierarchal payment schedule in petitioner’s plan alludes to the possibility of a delay in payment of respondent’s claim furthermore in white farm equip co the debtor’s plan explicitly provided that the commissioner’s priority tax claims would not include interest for the period following the petition date petitioner’s plan contains no such restriction we are also unconvinced that the court in white farm equip co was accurate when it seemingly accepted that the ultimate purpose of a bankruptcy plan may factor into whether delayed payments on claims are entitled to interest no other court has endorsed such a premise nor do we instead we adopt the finding of the court in in re collins b r pincite expressly rejecting any distinction in the application of u s c sec a c to either liquidation or reorganization plans we therefore address petitioner’s bankruptcy plan without regard to the anticipated ultimate result of the plan to petitionerdollar_figure 20although petitioner in a misguided attempt to align with the reasoning of 157_br_117 n d ill contends that its bankruptcy plan constituted a plan_of_liquidation as noted infra we find petitioner’s bankruptcy plan to be a plan_of_reorganization declining to invest in the scant reasoning of pharmadyne or the inapposite factual circumstances of white farm equip co we turn to other relevant caselaw for guidance we first note that the provisions of petitioner’s bankruptcy plan concerning respondent’s priority claim are nearly identical to the debtors’ plans at issue in both in re arrow air and in re collins in those cases the respective courts found that language providing for the payment of the commissioner’s claims in full was ambiguous and should be construed against the debtor-drafters article of petitioner’s plan similarly provides that respondent’s priority claim shall be paid in full and in the order of priority set forth in u s c sec_507 following the liquidation of certain assets emphasis added petitioner was represented by counsel when its bankruptcy plan was drafted and had the opportunity to clearly tailor the plan if desired to avoid both deferred payments and the accrual of postconfirmation interest on respondent’s claim we find instructive the court’s observation in 758_f2d_588 11th cir which while analyzing a bankruptcy plan provision concerning a debtor’s payment on a secured claim retains relevance to the issue at hand 21respondent’s posttrial brief mistakenly cites art dollar_figure as the provision governing the payment of respondent’s priority claims art dollar_figure refers to the payment of respondent’s secured claim if a debtor submits a generalized statement that it will pay in full- creditors are entitled to interpret that statement as guaranteeing the payment of each and every part of the creditor’s claim if the debtor wishes to be more specific it is the debtor’s duty to put the creditor on notice by specifically detailing any exceptions failing this the debtor as draftsman of the plan has to pay the price if there is any ambiguity about the meaning of the terms of the plan in accord with this quoted passage and the courts’ decisions in in re arrow air and in re collins we will construe the ambiguous language in the bankruptcy plan against the debtor-drafter consequently we find that article dollar_figure provides for deferred payments and the corresponding accrual of interest on respondent’s priority claim pursuant to bankruptcy code sec a c c postconfirmation rate of interest on respondent’s priority claim respondent did not offer the rate used in calculating interest on his priority claim indeed respondent remains uncertain as to the manner by which interest was calculated on the claimdollar_figure nonetheless respondent now avers that the proper 22in his posttrial response to an order from this court respondent noted respondent’s counsel has reviewed the evidence in this case which consists of witness testimony and exhibits and did not find any detailed information on the interest rate used by respondent in calculating the post-confirmation accrual of interest on his priority claim however respondent usually charges interest at the general underpayment rate under sec_6621 rate of postconfirmation interest on the priority claim is the rate under sec_6621dollar_figure courts have taken different approaches in determining the proper interest rate that a postconfirmation priority claim is afforded pursuant to u s c sec a c dollar_figure the court_of_appeals for the ninth circuit to which an appeal in this case would lie has held that a bankruptcy court must make a case-by-case determination of what interest rate the reorganizing debtor would have to pay a creditor in order to obtain a loan on equivalent terms in the open market united_states v camino real landscape maint contractors inc in re camino real 23respondent’s poor accounting pervades the entirety of his calculations making it difficult for petitioner to succinctly state its contentions to this court 24see 789_f2d_1283 8th cir finding that the sec_6621 rate is clearly relevant but noting courts must also consider market rates in general and whether the sec_6621 rate reflects the risk quality of any security and term applicable in the particular case architectural design inc v irs in re 59_br_1019 w d va applying the sec_6621 rate to an u s c sec a c claim in re conn aerosols 42_br_706 d conn holding that the u s c sec rate would best approximate market conditions and provide the irs with the value of its claim as of the effective date of the plan 184_br_151 bankr n d fla rejecting the rate of interest provided in u s c secs and but noting that the consideration of both as evidence of the proper market rate is permissible citing united_states v s states motor inns inc in re s states motor inns inc f 2d 11th cir 40_br_258 bankr d mass applying interest rate above the sec_6621 rate landscape maint contractors 818_f2d_1503 9th cir consistent with this approach the court expressly rejects that the interest rate on deferred taxes for purposes of u s c a c is fixed as sec_6621 provides id pincite the court similarly asserts that such interest rates are not necessarily congruent with the rates paid on treasury obligations because an inquiry into the appropriate rate should focus on the debtor’s cost of borrowing not the government’s id pincite nonetheless both rates may aid a court in its factual inquiry id pincite7 the parties have not offered any evidence concerning the appropriate market rate of interest on respondent’s priority claims petitioner’s failure to submit such evidence is excusable respondent’s is not petitioner was placed in the unenviable position of attempting to discern the substance of respondent’s calculations when respondent himself was unable to do so respondent dismisses his outright failure to identify the foundation of his interest assessments and instead offers to this court that he usually charges interest at the general unemployment sic rate under sec_6621 we find respondent’s position 25while we generally construe the terms of the ch plan against the drafter we will not adopt respondent’s position that sec_6621 governs the rate of postconfirmation interest on his secured claim as that assertion is contrary to established ninth circuit law see united_states v camino real landscape continued untenable for two distinct reasons it presumes this court will accept respondent’s arbitrary interest assessments by accepting at face value his statement that this is what usually occurs and it does not reflect the appropriate law of the ninth circuit as discussed supra with no evidence submitted to this court concerning the relevant market rate of interest on respondent’s claim we cannot presently determine the propriety of respondent’s assessments nonetheless it is clear from respondent’s inability to express to this court the postconfirmation rate of interest he used in assessing interest on his priority claim that the appeals officer did not properly obtain continued maint contractors inc in re camino real landscape maint contractors 818_f2d_1503 9th cir verification that all applicable law and procedure26 had been followed pursuant to sec_6330dollar_figure viii penalties petitioner disputes the assessment of penalties on three alternate grounds the penalties improperly accrued postpetition the penalties should be abated for reasonable_cause or petitioner’s bankruptcy plan and the corresponding confirmation order preclude respondent from subsequently assessing and collecting postpetition failure to pay penalties as noted supra we review the penalty assessments de novo see goza v commissioner t c pincite however if respondent’s determination was based on erroneous view sec_26for taxes like those at issue the appeals officer is generally required to verify under sec_6330 that a valid assessment was made that notice_and_demand was issued that the liability was not paid and that the final notice_of_intent_to_levy and notice of your right to a hearing was issued to the taxpayer 133_tc_87 marlow v commissioner tcmemo_2010_113 federal taxes are validly assessed when they are formally recorded on a record of assessment see sec_6203 nonetheless in circumstances such as those at issue the appeals officer should recognize that the general rules regarding statutory interest are altered accordingly a superficial review of the formal record of assessment for tax periods affected by a bankruptcy proceeding is not sufficient to satisfy the requirements of sec_6330 27it follows that the appeals officer’s failure to address petitioner’s request for interest relief during petitioner’s sec_6330 hearing also in and of itself constitutes an abuse_of_discretion of the law and petitioner’s unpaid liabilities were discharged in bankruptcy then we must reject respondent’s view and find that there was an abuse_of_discretion see eg 496_us_384 130_tc_222 121_tc_111 a assessment of penalties sec_6651 imposes an addition_to_tax in the case of a failure to pay a tax required to be shown on a return which was not so shown within days after the date of the irs’ notice_and_demand letter the addition_to_tax is of tax if the failure to pay is for not more than month with an additional for each additional month or fraction thereof during which such failure to pay continues not to exceed in the aggregate the failure to pay penalty thus may continue to accrue for up to months until payment see kimball v commissioner tcmemo_2008_78 generally a taxpayer’s pending bankruptcy case alters these aforementioned rules sec_6658 provides that no addition to the tax shall be made under sec_6651 sec_6654 or sec_6655 for failure to make timely payment of tax with respect to a period during which a case is pending under title of the united_states_code dollar_figure nonetheless sec_6658 does not prevent the commissioner from assessing additions to tax which accrue during the pendency of the bankruptcy case related to employment_taxes to the extent that they are withheld or collected from others sec_6658 kiesner v irs in re 194_br_452 bankr e d wis see also s rept no pincite 1980_2_cb_620 these relief rules do not however apply with respect to liability for penalties for failure to timely pay or deposit any employment_tax required to be withheld by the debtor or trustee petitioner’s unpaid tax for the taxable periods at issue constitutes employment_tax liabilities accordingly failure to pay penalties properly accrued on those tax deficiencies throughout the pendency of petitioner’s bankruptcy case in response to this court’s order after trial respondent conceded that penalties did not validly accrue following the effective date of petitioner’s bankruptcy plan respondent is unable to conclusively demonstrate that all of his penalty assessments correspond to periods during the pendency of petitioner’s bankruptcy casedollar_figure nonetheless a sec_28petitioner’s bankruptcy was pending from the date it filed its petition until its case was closed on date see revrul_2005_9 2005_1_cb_470 29respondent’s response to the court’s order states continued discussed infra we find that all penalties which accrued postpetition on prepetition claims were discharged upon confirmation of petitioner’s bankruptcy plan b reasonable_cause the sec_6651 addition_to_tax is not imposed if the taxpayer proves that the failure to pay is due to reasonable_cause and not willful neglect sec_301_6651-1 proced admin regs see also reese v commissioner tcmemo_2006_21 aff’d 201_fedappx_961 4th cir reasonable_cause is shown if the taxpayer exercised ordinary business care and prudence in providing for payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship if he paid on the due_date sec_301 c proced admin regs whether the taxpayer has shown reasonable_cause is a question of fact to be decided on the entire record duncan v commissioner tcmemo_2000_269 petitioner submits that it exhibited ordinary business care and prudence in providing payment to respondent in particular petitioner testified that continued in the present case the evidentiary record does not contain a calculation or breakdown of the failure to pay penalties to enable respondent to determine which amounts if any accrued post- confirmation therefore respondent is unable to definitively state that no failure to pay penalties accrued post-confirmation despite its best efforts it was precluded from following its bankruptcy plan and selling the santa rosa lot because title companies were unable to provide free and clear title to the property furthermore petitioner cites the economic downturn in its business following the date terrorist attacks as preventing the timely payment of its tax liabilitiesdollar_figure petitioner provides no evidence correlating either situation with its failure to pay taxes when due respondent counters that sec_6658 allows for the accrual of postpetition penalties on the trust fund portion of petitioner’s tax_liabilities and that the aforementioned terrorist attacks had no bearing on petitioner’s failure to pay withholding taxes respondent’s settlement officer also testified that petitioner had a history of not timely making deposits dating back to petitioner never refuted this testimony given these circumstances we find that petitioner has not sufficiently established that its failure to pay its tax_liabilities is due to reasonable_cause and 30petitioner in a posttrial response to the court’s order also alleged that its president’s extended hospitalization an embezzlement of funds by its controller and a devastating patent suit all contributed to its failure to timely pay its tax_liability petitioner however never submitted any evidence to substantiate these claims not willful neglect see sec_301_6651-1 proced admin regs accordingly the sec_6651 addition_to_tax was properly imposed c discharge of debts petitioner asserts that even if penalties were properly assessed during the pendency of its bankruptcy case its bankruptcy plan and the corresponding confirmation order discharged those penaltiesdollar_figure we have jurisdiction to decide whether a tax_liability for which collection is at issue was discharged in bankruptcy 31a discharge however does not protect the debtor’s assets if those assets were subject_to a federal_tax_lien that was properly filed pursuant to sec_6323 before the bankruptcy petition was filed see u s c sec_522 as the supreme court explained in 501_us_78 a discharge of personal liability in bankruptcy extinguishes only one mode of enforcing a claim--namely an action against the debtor in personam--while leaving intact another--namely an action against the debtor in rem see 27_f3d_365 9th cir 122_tc_287 see also 130_tc_222 respondent filed a federal_tax_lien for the taxable_period ending date before petitioner’s bankruptcy petition was filed the tax_liability for that period was subsequently satisfied in full with proceeds from property to which the tax_lien corresponding to that period attached however respondent did not file federal tax_liens before the filing of the bankruptcy petition for periods ending date and date respondent now endeavors to levy against petitioner for these latter two periods accordingly a determination of whether petitioner’s bankruptcy plan discharged postpetition penalties accruing on the tax_liabilities for the two periods directly relates to the appropriateness of respondent’s proposed collection action in the present case 120_tc_114 thomas v commissioner tcmemo_2003_231 respondent’s appeals officer did not consider the possibility that postpetition penalties were discharged under petitioner’s bankruptcy plan instead he cursorily determined that the penalties were appropriately assesseddollar_figure respondent in his posttrial brief also failed to discuss the extent to which a bankruptcy discharge might affect the appropriateness of his collection activities in a posttrial order we directed respondent to address whether the discharge provision in petitioner’s bankruptcy plan precludes the assessment and collection of postpetition additions to tax and penaltiesdollar_figure in respondent’s response he proffers 32respondent in his posttrial response to the court’s order conceded that failure to pay penalties should not have accrued after the effective date of petitioner’s bankruptcy plan date accordingly only the failure to pay penalties which accrued before the effective date of the plan are at issue 33our order stated as follows in petitioner’s pretrial brief it asserts that article ix of the chapter plan which discharges petitioner from debts on confirmation precludes respondent from assessing and collecting additional post-petition additions to tax and penalties respondent did not address that article in its postural brief and should reconcile its directive with sec_6658 b i r c petitioner’s reliance on the article ix as grounds to preclude respondent from assessing post-petition failure to pay penalties is misplaced because the discharge of debt occurred on the effective date of the plan date which date is more than sixteen months after the petition date of date the discharge under article ix only precludes assessment of failure to pay penalties after plan confirmation not after the petition date as argued by petitioner respondent cites no authority for this conclusion article ix of petitioner’s bankruptcy plan states the debtor shall be discharged from debts on confirmation similarly the order confirming the plan provides that petitioner is discharged from all dischargeable debts generally pursuant to bankruptcy code section d a confirmation of a plan_of_reorganization grants a chapter debtor a discharge of all debts arising prior to 34the qualifying term of dischargeable may suggest that the bankruptcy court intended the discharge limitations of bankruptcy code sec to apply nonetheless this issue was not raised by respondent at trial or in any postural brief or response we need not address it here see munich v commissioner 238_f3d_860 ndollar_figure 7th cir issues not addressed or developed are deemed waived--it is not the court’s obligation to research and construct the parties’ arguments aff’g tcmemo_1999_192 203_f3d_990 7th cir same 21_f3d_1164 n d c cir declining to reach issues neither argued nor briefed confirmationdollar_figure nonetheless the confirmation of a plan does not discharge a debtor if the plan provides for the liquidation of all or substantially_all the property of the estate the debtor does not engage in business after consummation of the plan and the debtor would be denied a discharge under bankruptcy code sec a if the case was filed as a chapter proceedingdollar_figure bankruptcy code sec d the net effect of this provision is that a corporate debtor which is liquidated under chapter and does not continue in business after its chapter plan goes into effect does not receive a bankruptcy discharge in re suncruz cas342_br_370 bankr s d fla certain aspects of petitioner’s confirmed bankruptcy plan resemble a general liquidation plan specifically the plan is labeled a plan_of_liquidation and provides for the liquidation of some but not all of petitioner’s assets petitioner also referred to its bankruptcy plan during trial and on brief as primarily 35the limitations to discharge provided in bankruptcy code sec apply only to individual debtors in a ch proceeding bankruptcy code sec d 36only a debtor who is an individual can receive a discharge under bankruptcy code sec a see in re suncruz cas342_br_370 bankr s d fla a plan of liquidationdollar_figure nonetheless the provisions of petitioner’s bankruptcy plan supplemented by the bankruptcy court’s order make clear that the purpose of the plan was a corporate_reorganization not a full asset liquidation for example article vii of the plan provides dollar_figure debtor shall operate the retail locations for a period of six months should said business produce a net operating_profit during such period such operating_profit for a period of two years thereafter shall be distributed only in the event that the retail locations failed to produce a net operating_profit during such period would petitioner be forced to sell the business the bankruptcy order also provides that confirmation of the plan is not likely to be followed by the liquidation or the need for further financial reorganization of the debtor or any successor to the debtor under the plan emphasis added implicit in this provision is the bankruptcy court’s understanding that the plan effected a reorganization of petitioner’s business rather than a comprehensive liquidation furthermore the uncontroverted testimony of petitioner’s president reveals that as of date nearly eight years after confirmation of the plan 37petitioner’s request for a collection_due_process_hearing is indicative of petitioner’s general confusion concerning its bankruptcy plan in the request petitioner initially refers to its plan as a reorganization only later stating that it is a liquidating chapter plan everett still files its annual state tax returns still pays its dollar_figure-a-year annual minimum_tax and did not dissolve or become defunct as a result of any of its reorganization activities petitioner also sold the santa rosa lot in date over three years after plan confirmation we find these facts without the benefit of any contrary evidence or authority cited by respondent sufficient to establish that petitioner’s plan does not fall under the exception to discharge provision in bankruptcy code section d see fin sec assurance inc v t-h new orleans ltd p’ship in re t- h new orleans ltd p’ship 116_f3d_790 5th cir noting that where one alternative of a bankruptcy plan is liquidation of property two years after a plan’s effective date does not render the plan a liquidation under u s c sec d a respondent has conceded that petitioner’s bankruptcy plan makes no provision for the postpetition penalties which accrued on respondent’s prepetition claimsdollar_figure accordingly we find that the plan effectively discharged petitioner of failure to pay penalties which accrued during the pendency of its bankruptcy case 38priority tax claims do not include nonpecuniary penalties u s c sec_507 see also 172_br_900 bankr d minn additions to tax assessed under sec_6651 are not for compensatory or pecuniary loss we hold that respondent’s appeals officer’s failure to address this discharge constitutes an abuse_of_discretion see eg 121_tc_111 if respondent’s determination was based on erroneous views of the law and petitioner's unpaid liabilities were discharged in bankruptcy then we must reject respondent’s views and find that there was an abuse_of_discretion ix the application of petitioner’s payments in contravention of the bankruptcy plan a confirmed chapter plan will bind the debtor and all creditors to the terms of the plan u s c sec a 206_br_269 d mass in re penrod b r pincite the plan is essentially a new and binding contract between debtor and creditor under article dollar_figure of petitioner’s bankruptcy plan claims entitled to priority pursuant to bankruptcy code sec_507 which included respondent’s priority tax claims would be paid in full and in the order of priority set forth in bankruptcy code sec_507 petitioner submits that respondent applied dollar_figure in foreclosure sale proceeds to the tax period for the quarter ended date to partially satisfy his priority claim ahead of claims of other unpaid higher-priority creditors this application of sale proceeds petitioner asserts violates the express terms of the bankruptcy plandollar_figure petitioner now requests a refund for all inappropriately applied amounts respondent while acknowledging that other priority claimants were entitled to payment in full before payment on his priority claim notes that the propriety of the distributions under the plan is complicated because the tax_court does not have all the facts and it may lack the authority to take corrective action furthermore respondent questions whether he has the authority to refund such amounts to petitioner administratively pursuant to sec_6402 even if petitioner overpaid its tax_liability for any period at issue sec_6330 does not provide this court with jurisdiction to determine an overpayment or to order a refund_or_credit of taxes paid see 126_tc_1 macdonald v commissioner tcmemo_2009_240 in general our jurisdiction under sec_6330 is limited to reviewing whether the commissioner’s proposed collection activity is appropriate see also perkins v commissioner t c memo 2008-dollar_figure petitioner however for purposes of thi sec_39petitioner’s president testified that those unpaid creditors with higher priority than respondent include wage and vacation claim holders their claims in total exceed dollar_figure 40this court maintains narrow overpayment jurisdiction in circumstances not congruous with those at issue see sec_6404 sec_6512 assertion does not argue that it overpaid its tax_liability instead petitioner asks this court to direct respondent to return to petitioner a bankruptcy distribution we see no authority that would allow us to do so respondent’s priority tax claims remain unpaid and following petitioner’s default respondent was entitled to enforce payments due through his own administrative processes see 184_br_488 bankr e d va petitioner must avail itself of other legal forums to pursue its desired redress x conclusion we sustain respondent’s collection activity concerning all liabilities respondent submitted in his proof_of_claim discussed supra section iii petitioner is also not entitled to an overpayment credit discussed supra sections i v and vi we do not however sustain respondent’s collection activity regarding postconfirmation interest on respondent’s priority claim discussed supra section vii and postpetition penalties discussed supra section viii a rule calculation is needed to address these holdings in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant groundless or otherwise without merit decision will be entered for respondent subject_to a rule calculation
